Case 1:18-cr-00588-RMB Document 36 Filed 06/11/20 Page 1 of 2 PageID: 240




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


     RENÉE MARIE BUMB                          MITCHELL H. COHEN COURTHOUSE
UNITED STATES DISTRICT JUDGE                   1 John F. Gerry Plaza, Chambers 6050
                                               P.O. Box 2736
                                               Camden, New Jersey 08101
                                               (856) 757-5020 Fax (856) 757-5474

                               June 11, 2020


LETTER OPINION FILED WITH THE CLERK OF THE COURT

Ronald L. Greenblatt, Esquire
Greenblatt Pierce Funt & Flores
35 Kings Highway East, 2nd Floor
Haddonfield, New Jersey 08033

Andrew D. Kogan, AUSA
U.S. Attorney's Office District Of New
Jersey 970 Broad Street, Room 702
Newark, New Jersey 08102

      Re:    United States v. Jeremy Hare
             Criminal Action No. 18-588 (RMB)

Dear Counsel:

     Before this Court is Defendant Jeremy Hare’s (“Defendant”
or “Hare”) Second Motion for Compassionate Release under the
First Step Act, 18 U.S.C. § 3582(c)(1)(A). Dkt. No. 33. This Court
having considered the parties’ submissions, and for the reasons
discussed below, denies without prejudice Defendant’s motion.

DISCUSSION

     The Court incorporates herein by reference the Discussion
section of this Court’s Letter Opinion denying Defendant’s
First Motion for Compassionate Release under the First Step Act,
18 U.S.C. § 3582(c)(1)(A) dated May 22, 2020, Docket Entry #31.
In that Opinion and accompanying Order, the Court denied
without prejudice Defendant’s First Motion for Compassionate
Release because Defendant had not exhausted his administrative
remedies.

     In the instant Second Motion for Compassionate Release,
although Defendant maintains that he has exhausted his
    Case 1:18-cr-00588-RMB Document 36 Filed 06/11/20 Page 2 of 2 PageID: 241



administrative remedies, the facts remain unchanged from
Plaintiff’s First Motion for Compassionate Release.      As the
Court explained before, and as the Government observes in
opposition to the instant motion, Defendant’s previous request
to the BOP sought relief that is different from the relief he
seeks in this Court. The BOP request sought transfer under the
CARES Act; in the instant motion, Defendant seeks release under
the First Step Act. Therefore, this Court finds that Defendant
has not exhausted his administrative remedies as they pertain
to the relief presently sought under the First Step Act.

     Defendant alternatively argues that his failure to exhaust
should be excused. This argument fails for the reasons stated
previously.   The Court may not waive the statutory exhaustion
requirement. See, e.g., United States v. Raia, 2020 WL 1647922,
at *2 (3d Cir. Apr. 2, 2020); Massieu v. Reno, 91 F.3d 416, 419
(3d Cir. 1996); Ross v. Blake, 136 S. Ct. 1850 (2016). 1

CONCLUSION

     Defendant Hare’s Second Motion for Compassionate Release
is DENIED without prejudice. An appropriate order follows.




                                            Very truly yours,

                                            s/Renée Marie Bumb
                                            RENÉE MARIE BUMB
                                            United States District Judge




1 Even if this Court were to waive the statutory exhaustion
requirement, this Court finds that Defendant has not set forth
any compelling reasons to do so.
